Citation Nr: 1726766	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  08-29 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a nerve disorder of the face to include as due to service-connected prostate cancer and radiation treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1966 to January 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from the February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los, Angeles, California which denied service connection for nerve disorder of the face.

The Veteran testified at a video teleconference hearing in November 2013.  A transcript is of record.  However, the Veteran was notified in April 2017 that the Veterans Law Judge (VLJ) who conducted his hearing had since retired.  The Veteran was provided the opportunity to appear for another Board hearing but no response was received.  Pursuant to the letter, when no response is received within 30 days of the letter, the Board will assume no hearing is requested and proceed with adjudication.

In June 2014 and in February 2016, the case was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the February 2016 Board remand, the RO was directed to obtain an addendum opinion to address whether the Veteran's facial spasm was caused or aggravated (permanently worsened) by the Veteran's service-connected prostate cancer, to include the radiation treatment.

In satisfaction of the Board remand, an addendum opinion was obtained in May 2016.  However, as the Veteran's representative asserts in the January 2017 informal hearing brief, there are deficiencies relating to the opinion provided in the addendum.  In particular, the opinion does not adequately address whether the Veteran's facial spasm was aggravated by the prostate cancer and its treatment.  The deficiencies of the opinion are that the language "caused by or related to" does not address aggravation.  Similarly, the language "due to", or "etiologically related", or "the result of" does not adequately address whether a nonservice connected disability was aggravated by a service connected disability.  See generally, El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  

The Board regrets the further delay in adjudication but in light of the foregoing, another medical addendum opinion is necessary in order to adjudicate this claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records and private treatment records (in-patient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, obtain an addendum opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer, including its treatment, caused the Veteran's facial spasms or aggravated the facial spasms.  For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If the examiner determines that the requested opinion may not be provided without a physical examination of the Veteran, then such should be scheduled.  A complete rationale must be provided for all opinions presented.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Thereafter, review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.  The AOJ should then re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

